Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The Amendment filed 8/19/21 has been entered. Claims 1-3, 5-7, 10-12, 15, and 19-26 remain pending in the application. Claims 4, 8, 9, 13, and 14 have been canceled and claims 22-26 are new. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/19/21. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the interviews with Stephanie Villano on 10/7/21 and 10/11/21.

Claim 19 in the application has been amended as follows: 

19. An aqueous caustic composition consisting essentially of: 	a caustic component;	an alkanolamine additive; and 	water; 	wherein the caustic component is present in a concentration of up to 40 wt% of the composition, wherein the caustic component and the alkanolamine additive are present in a molar ratio ranging from 15:1 to 5:1, and 	wherein the alkanolamine additive buffers a pH of the aqueous caustic composition between 8.25 and 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of specific components as instantly claimed. More specifically, the closest prior art fails to teach the combination of the specific concentration of caustic component, the specific concentration of alkanolamine additive, and the specific effect of the alkanolamine additive and relevant values for said effect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674